DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 1/28/2022. Claims 1-14 remain pending. Claims 1, 2, 10, and 14 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kotlarski et al (US 20210170603 A1) in view of Guerin et al (US 20160257000 A1) and Kaihori et al (US 5687295 A) (Hereinafter referred to as Kotlarski, Guerin, and Kaihori respectively).

Regarding Claim 2, Kotlarski discloses a collaborative operation support device (See at least Kotlarski Paragraphs 0013-0014, the mixed-reality glasses are interpreted as a collaborative operation support device), comprising: 
a memory (See at least Kotlarski Paragraph 0133 for the memory)… including at least one rotatably mounted shaft (See at least Kotlarski Paragraphs 0023-0024, the links in the robot can be rotated due to rotating joints)…display data which represents movements of the robot for the mode (See at least Kotlarski Paragraph 0004, the different applications such as operating the end effector in and includes… a symbol representing a coordinate system set at a certain position of the robot (See at least Kotlarski Paragraph 0108-0111, the display data can be a coordinate system of the end effector or a coordinate system of at least one point); 
a display device configured to be worn by the operator (See at least Kotlarski Paragraph 0144 and Figure 2 “41”), wherein the operator can view the robot through a display area of the display device (See at least Kotlarski Paragraph 0144, the glasses are transparent so the robot can be seen); 
a camera configured to image the robot or the operator and generate an image in which the robot or the operator is represented (See at least Paragraphs 0144-0149, the image capturing element is interpreted as the camera); and 
a processor configured to 
detect, based on the image, a position of a section of the robot in the display area when the operator looks at the robot through the display area (See at least Kotlarski Paragraphs 0147-0149, an image of the robot is captured and identified using image processing and pattern detection methods, the image processing done is interpreted to be done by a processor), the section associated with an operation mode of the robot specified by an input device (See at least Kotlarski Paragraph 0154, a first pose for the robot’s links is indicated by a user by the display device, which is interpreted as an input device; the pose application is interpreted as the operation mode); 
select, according to the specified operation mode of the robot, display data corresponding to the specified mode among the display data stored in the memory (See at least ; and 
cause the display device to display the selected display data in the display area in such a way that the selected display data is displayed at a position that satisfies a certain positional relationship with the position of the section of the robot in the display area (See at least Kotlarski Figures 4-7, “D1-D2” and “E1-E2” the display data is displayed at a position that corresponds to the sections of the robot)…
the processor is configured to cause the display device to display, in the display area, the symbol representing the coordinate system when the specified operation mode of the robot is a second operation mode (See at least Kotlarski Paragraph 0108-0111, the display data can be a coordinate system of the end effector or a coordinate system of at least one point; See at least Kotlarski Paragraph 0154, the robot display the poses coordinate system when in pose mode) in which a position or an orientation of the coordinate system is changed in accordance with… the robot (See at least Kotlarski Paragraph 0154, and Figures 6-7, the coordinate system C moves positions as the robot moves),
	Even though Kotlarski discloses a memory, multiple operation modes, and display data representing movements of the robot as stated above and the coordinate system changing positions in accordance with the robot, Kotlarski fails to explicitly disclose that the memory is …configured to store, for each operation mode of a robot…when the robot and an operator collaboratively operate with each other, display data which represents movements of the robot for the mode, 
	…in which any shaft of the at least one shaft rotates in accordance with an external force applied to the robot, and 
	in which a position or an orientation of the coordinate system is changed in accordance with… the external force applied to the robot.  
configured to store, for each operation mode of a robot…when the robot and an operator collaboratively operate with each other, display data which represents movements of the robot for the mode, (See at least Guerin Paragraph 0071 and Figures 11-12, the motion trajectories for the robot are recorded when performing lead-through programming, which can be used to teach the robot different operations such as demonstrating trajectories, which can be used for the pose mode, and grasping objects as shown in figure 12, which can be used for the picking and placing mode),
…in which any shaft of the at least one shaft rotates in accordance with an external force applied to the robot (See at least Guerin Paragraph 0038, the robot can be instructed using lead-through or force guided interaction which would cause the robot to move due to an external force),
and the robot changing positions in accordance… with the external force applied to the robot (See at least Guerin Paragraph 0038, the robot can be instructed using lead-through or force guided interaction which would cause the robot to move due to an external force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in Kotlarski with Guerin to have the memory store the movements of the robot for each mode, to have a shaft rotate in accordance with an external force, and to have the coordinate system change positions in accordance with an external force. Recording the movements of the robot allows the user to examine the actions of the robot and its consequences before deciding if they want to cancel, redo, improve, or deploy the movement plan (See at least Kotlarski Paragraph 0072). This would improve the efficiency and safety of the system because the user view the movements beforehand, and make any necessary adjustments such as altering the movement due to obstacles or safety hazards.  Allowing the shaft to rotate due to an external force allows the user to instruct the robot using lead-through or force guided interaction (See at least Guerin Paragraph 0038). This would allow the user to teach the robot new movements/trajectories (See at least Guerin 
Modified Kotlarski fails to disclose a symbol representing rotation of the at least one shaft… and 
the processor is configured to cause the display device to display, in the display area, the symbol representing rotation of the at least one shaft when the specified operation mode of the robot is a first  operation mode…and 
when the specified mode of the robot is in the first operation mode, the processor is configured to 
detect a position, in the display area, of a shaft to be rotated among the at least one shaft as the position of the section of the robot, and  
cause the display device to display, in the display area, the symbol representing rotation of the at least one shaft around the shaft to be rotated among the at least one shaft.
However, Kaihori teaches a symbol representing rotation of the at least one shaft… and 
the processor is configured to cause the display device to display, in the display area, the symbol representing rotation of the at least one shaft when the specified operation mode of the robot is a first  operation mode (See at least Kaihori Column 4 line 58-Column 5 line 2 And Figures 5-6, the rotation of 
when the specified mode of the robot is in the first operation mode, the processor is configured to 
detect a position, in the display area, of a shaft to be rotated among the at least one shaft as the position of the section of the robot (See at least Kaihori Column 4 line 65-Column 5 line 2 And Figure 6, when in joint feed mode, the shafts rotate during joint feed mode via the joints and arrows indicating the movement of each joint is displayed on each respective joint), and  
cause the display device to display, in the display area, the symbol representing rotation of the at least one shaft around the shaft to be rotated among the at least one shaft (See at least Kaihori Column 4 line 65-Column 5 line 2 And Figure 6, the rotation symbols are superimposed on the robot image at the location of each joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed in modified Kotlarski with Kaihori to display rotation symbols around a shaft that is to be rotated. Having rotation symbols around shafts that are to be rotated allows the user to view which shaft is going to rotate and in which direction (See at least Kaihori Column 4 line 65-Column 5 line 2 And Figure 6). This would allow the user to better control the robot since the user can view which shafts will rotate in which direction. For example, a user can view that a shaft will rotate which will cause a collision. The user can then modify the rotation of the shaft so the collision is avoided. 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Examiner acknowledges claims 1 and 14 have been amended to overcome the prior art. However, claim 2 is still rejected under 103. Applicant argues that the prior art of Kaihori does not teach detecting a position in the display area of a shaft to be rotated and that Kaihori merely superimposes an image on the entire robot. However, as shown in Figure 6 of Kaihori, the images indicating the movement of each joint is displayed at the position of each joint. For the system to display the arrows indicating movement of a joint on the joint, the system would have to be able to detect the position of each joint on the display area to display the arrows in the appropriate location. Applicant further argues that Kaihori does not disclose detecting a position of each axis on the robot. However, claim 2 makes no mention of detecting a position of each axis. Therefore, claim 2 is still rejected under 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664